DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Examiner notes that claim 5 includes the phrase “means for detecting said passive detector element” which invokes 112(f) as set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 6.  The term “said maximum radius value” in the last line of the claim is indefinite.  It is unclear whether said maximum radius value refers to the maximum radius value recited earlier in claim 6 or the maximum radius value recited in claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, and US Patent 4417466 to Panetti, and CN-102016647 (CN’647).
Re: claims 2 and 10.  Klink shows in figures 1 and 2 a method for monitoring a hand brake of at least one rail wagon comprising a chassis by means of a monitoring system 10; said hand brake 26 comprising a hand-operated mechanical device shown at the end of the lead line of 26, a brake linkage system 32, 36 and at least one brake pad or shoes 18; said hand-operated mechanical device shown at the end of the lead line of 26, said brake linkage system 32, 36 and said at least one brake pad 18 mechanically connected as shown in figure 1; said monitoring system 10 comprising a detection module 52 and a monitoring module 54; said detection module 52 comprising at least one detector element or an emitter or transmitter and a receiver element as described in col. 4 lines 32-35 continuously monitoring as described in col. 4 line 1; said monitoring module 54 comprising a processor or controller, tangible non-volatile memory and instructions on said memory for instructing said processor by virtue of the processor being programmable as described in col. 4 lines 49-50; said method comprising the subsequent steps of:

(a)    evaluating a state of said hand brake 26 belonging to said at least one rail wagon by means of said detection module as described in col. 4 lines 40-43;

(b)    communicating said state to said monitoring module 54 as described in col. 4 lines 40-43;

(c)    storing said state and preferably a timestamp on said memory of said monitoring module as described in col. 4 lines 44-49 as best understood;

wherein said evaluating of said state involves a dislocation of said brake linkage system 32, 36 with respect to a calibration point fixed with respect to the rail car, wherein said state is characteristic of at least the hand brake 26 being disengaged as described in col. 4 lines 9-12; wherein the first detector element or emitter/transmitter fixed with respect to the point of the rail vehicle from which the signal is transmitted and received from the reflected signal from the moving component as described in col. 4 lines 32-35 wherein the first detector element or emitter/transmitter determines the calibration point, but is silent with regards to the second detector element being fixed with respect to a portion of the brake linkage system in that said evaluating of said state involves determining whether said first and second detector element are within each other’s range, thereby detecting that the hand brake is disengaged, with regards to the fixed point on the rail car specifically being the chassis, and with regards to the at least one detector element comprising three detector elements, and with respect to the specific range within which the detectors detect that they are within each other’s range.
Sheriff et al. teach in figures 1 and 5 the use of a detection module of a handbrake system of a rail vehicle comprising a first detector 35 on a fixed point or the rail body 13 and further comprising a second detector or a wireless passive detector element or magnet 77 (paragraph [0117] of the instant published application indicates that an example of a wireless passive detector is a magnet) fixed with respect to a portion of the brake linkage or transmission system or the gears connected to shaft 21 which is connected to hand brake 27 in that said evaluating of said state involves determining whether said first and second detector element are within each other’s range, thereby detecting that the hand brake is disengaged as taught in col. 3 lines    50-59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the means for detecting the location of the moving brake component of Klink to have included a second detector element coming within the range of the first detector element, in view of the teachings of Sheriff et al., in order to provide an alternate means of determining the distance between two components that are movable with respect to each other. As best understood the second detector element is releasably attached because while it is coupled to a point on the movable member associated with the handbrake, it can be removed.
	Bryan teaches in claim 16 the use of a motion sensor specifically coupled to the chassis of a railcar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first detector element of Klink, as modified, to have been fixed to the chassis of the rail vehicle, in view of the teachings of Bryan, in order to provide a means of placing the first detector element closer to the brake linkage system the movement of which is being detected in order to provide a shorter distance for the detected signals to travel to improve signal quality.
Panetti teaches in the abstract the use of three detector elements on at least one rail system component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one detector element of Klink, as modified, to have included three detector elements, in view of the teachings of Panetti, in order to provide a level of redundancy to enhance reliability.
	CN’647 teaches in claim 14 a detector arrangement in which a first detector with a first detector region and a second detector with a second detector region are configured to detect each other and in claim 2 the limitation wherein the detector regions together form a maximum value smaller than 100mm i.e. 45mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second maximum value within which the detector elements of Klink, as modified, determine they are within each other’s range to have been smaller than 100m, in view of the teachings of CN’647, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Also see MPEP 2144.05(II)(A).
Re: claim 3.  Sheriff et al. teach in figure 5 of Sheriff et al. the limitation wherein on of the first and second detector element is a wireless passive detector element or magnet 77 (paragraph [0117] of the instant published application indicates that an example of a wireless passive detector is a magnet) adapted for being detected by the other of the first and second detector element; wherein the other of the first and second detector element is an active detector element or Hall effect sensor 35 (which are active by virtue of being controlled and activated by an external magnetic field) adapted for detecting the passive detector element and wherein preferably the passive detector element is the emitter detector element and the active detector element is the receiver detector element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second detectors of Klink, as modified, to have been one of a wireless passive detector element and an active detector element, in view of the teachings of Sheriff et al., in order to provide an alternate means of determining the relative distance between two components of a vehicle and actively controlling based off of distance changes.
Re: claims 5 and 8.  Klink, as modified, includes the rail wagon being an unpowered rail wagon being an unpowered rail wagon particularly when it is not turned on as broadly recited wherein each detector element includes the first and second detector element comprised in the detection module is preferably releasably attachable since the detector elements can be removed as broadly recited, but is silent with regards to the active detector element being battery powered and with regards to the detection module being wireless with a wireless module interface for short range data transmission.
Bryan teaches in col. 6 lines 53-55 the limitation wherein an detector element or tracking device is described as being electrically battery powered with a backup battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the active detector element of Klink, as modified, to have been electrically battery powered, in view of the teachings of Bryan, in order to provide a means of ensuring detection even in the event of vehicle power loss.
Bryan teaches in col. 2 lines 26-30 the use of detected information being transmitted via a wireless communication network or interface and teaches in col. 4 lines 45-48 the use of the placement of a detector in close to a wireless network or interface in order to achieve short range transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the communication of detected signals of Klink, as modified, to have been wireless and placed accordingly for short range transmission, in view of the teachings of Bryan, in order to avoid the use of cumbersome, space-occupying wires as a way of contributing to making the brake system and the overall vehicle more compact and to include short range transmission for ease and accuracy of detection. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, Panetti, and CN’647 as applied above, and further in view of US Patent 7501627 to Herr.
Klink, as modified, is silent with regards to the maximum dimension of the second detector element being smaller than 60mm preferably smaller than 40mm.
	Herr teaches in claim 2 the use of a detector element having a maximum dimension of 18mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the maximum dimension of the second detector element of Klink, as modified, to have been smaller than 60mm preferably smaller than 40mm, as best understood, in view of the teachings of Herr, in order to provide a compact sensing arrangement to conserve space to contribute to the brake assembly and the vehicle as whole being more compact.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, Panetti, and CN’647 as applied above, and further in view of US Patent Application 2009/0240400 to Lachapelle et al.
Lachapelle et al. teach in claim 6 the use of a detector in the environment of a vehicle wherein an element is within a range of the detector if a distance between the element and the detector is 20mm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the detection range of the first and second detector elements of Klink, as modified, to have been smaller than 80mm, preferably smaller than 50mm and more preferably smaller than 30mm as best understood, in view of the teachings of Lachapelle et al., in order to provide a means of enabling accurate and quality detection signals in order to trigger a control based on the detection. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, Panetti, and CN’647 as applied above, and further in view of US Patent 2299402 to Mersereau.
Mersereau teaches in claim 3 the use of movable components of a hand brake being moveable via an essentially linear or longitudinal movement comprising guiding along a spindle belonging to a screw drive comprising a helical screw thread.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the movement of the components second detector element of Klink, as modified, to have been via a spindle belonging to a screw drive comprising a helical screw thread, in view of the teachings of Mersereau, in order to provide an alternate means of effecting relative movement in order to create a means of detecting whether the hand brake is engaged or disengaged depending on the position of the detector element.    
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, and US Patent 4417466 to Panetti, and EP-2556853 (EP’853).
Klink shows in figures 1 and 2 a method for monitoring a hand brake of at least one rail wagon comprising a chassis by means of a monitoring system 10; said hand brake 26 comprising a hand-operated mechanical device shown at the end of the lead line of 26, a brake linkage system 32, 36 and at least one brake pad or shoes 18; said hand-operated mechanical device shown at the end of the lead line of 26, said brake linkage system 32, 36 and said at least one brake pad 18 mechanically connected as shown in figure 1; said monitoring system 10 comprising a detection module 52 and a monitoring module 54; said detection module 52 comprising at least one detector element or an emitter or transmitter and a receiver element as described in col. 4 lines 32-35 continuously monitoring as described in col. 4 line 1; said monitoring module 54 comprising a processor or controller, tangible non-volatile memory and instructions on said memory for instructing said processor by virtue of the processor being programmable as described in col. 4 lines 49-50; said method comprising the subsequent steps of:

(a)    evaluating a state of said hand brake 26 belonging to said at least one rail wagon by means of said detection module as described in col. 4 lines 40-43;

(b)    communicating said state to said monitoring module 54 as described in col. 4 lines 40-43;

(c)    storing said state and preferably a timestamp on said memory of said monitoring module as described in col. 4 lines 44-49 as best understood;

wherein said evaluating of said state involves a dislocation of said brake linkage system 32, 36 with respect to a calibration point fixed with respect to the rail car, wherein said state is characteristic of at least the hand brake 26 being disengaged as described in col. 4 lines 9-12; wherein the first detector element or emitter/transmitter fixed with respect to the point of the rail vehicle from which the signal is transmitted and received from the reflected signal from the moving component as described in col. 4 lines 32-35 wherein the first detector element or emitter/transmitter determines the calibration point, but is silent with regards to the second detector element being fixed with respect to a portion of the brake linkage system in that said evaluating of said state involves determining whether said first and second detector element are within each other’s range, thereby detecting that the hand brake is disengaged, with regards to the fixed point on the rail car specifically being the chassis, and with regards to the limitation whereby the determining whether the first and second detector element are within each other’s range involves determining that the reed switch is magnetized due to the proximity of the magnet.
Sheriff et al. teach in figures 1 and 5 the use of a detection module of a handbrake system of a rail vehicle comprising a first detector 35 on a fixed point or the rail body 13 and further comprising a second detector or a wireless passive detector element or magnet 77 (paragraph [0117] of the instant published application indicates that an example of a wireless passive detector is a magnet) fixed with respect to a portion of the brake linkage or transmission system or the gears connected to shaft 21 which is connected to hand brake 27 in that said evaluating of said state involves determining whether said first and second detector element are within each other’s range, thereby detecting that the hand brake is disengaged as taught in col. 3 lines    50-59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the means for detecting the location of the moving brake component of Klink to have included a second detector element coming within the range of the first detector element, in view of the teachings of Sheriff et al., in order to provide an alternate means of determining the distance between two components that are movable with respect to each other. As best understood the second detector element is releasably attached because while it is coupled to a point on the movable member associated with the handbrake, it can be removed.
	Bryan teaches in claim 16 the use of a motion sensor specifically coupled to the chassis of a railcar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first detector element of Klink, as modified, to have been fixed to the chassis of the rail vehicle, in view of the teachings of Bryan, in order to provide a means of placing the first detector element closer to the brake linkage system the movement of which is being detected in order to provide a shorter distance for the detected signals to travel to improve signal quality.
Panetti teaches in the abstract the use of three detector elements on at least one rail system component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one detector element of Klink, as modified, to have included three detector elements, in view of the teachings of Panetti, in order to provide a level of redundancy to enhance reliability.
	EP’853 teaches in claim 3 the use of a detector arrangement in which determining whether the detector tab elements are within each other’s range involves determining that a reed switch is magnetized due to the proximity of a magnet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the way in which the detector elements of Klink, as modified, determine that they are within each other’s range to have involved determining that a reed switch on one of the detector elements is magnetized due to the proximity of a magnet on the other of the detector elements, in view of the teachings of EP’853, in order to provide a detection means that has the benefits of simple and reliable sensing and actuation capabilities, zero power requirements for operation, low profile designs for ease of integration within space constrained environments, and low price point per unit.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006868 to Klink in view of US Patent 6170619 to Sheriff et al., US Patent 5987979 to Bryan, and US Patent 4417466 to Panetti, and DE-102004061223 (DE’223).
Klink shows in figures 1 and 2 a method for monitoring a hand brake of at least one rail wagon comprising a chassis by means of a monitoring system 10; said hand brake 26 comprising a hand-operated mechanical device shown at the end of the lead line of 26, a brake linkage system 32, 36 and at least one brake pad or shoes 18; said hand-operated mechanical device shown at the end of the lead line of 26, said brake linkage system 32, 36 and said at least one brake pad 18 mechanically connected as shown in figure 1; said monitoring system 10 comprising a detection module 52 and a monitoring module 54; said detection module 52 comprising at least one detector element or an emitter or transmitter and a receiver element as described in col. 4 lines 32-35 continuously monitoring as described in col. 4 line 1; said monitoring module 54 comprising a processor or controller, tangible non-volatile memory and instructions on said memory for instructing said processor by virtue of the processor being programmable as described in col. 4 lines 49-50; said method comprising the subsequent steps of:

(a)    evaluating a state of said hand brake 26 belonging to said at least one rail wagon by means of said detection module as described in col. 4 lines 40-43;

(b)    communicating said state to said monitoring module 54 as described in col. 4 lines 40-43;

(c)    storing said state and preferably a timestamp on said memory of said monitoring module as described in col. 4 lines 44-49 as best understood;

wherein said evaluating of said state involves a dislocation of said brake linkage system 32, 36 with respect to a calibration point fixed with respect to the rail car, wherein said state is characteristic of at least the hand brake 26 being disengaged as described in col. 4 lines 9-12; wherein the first detector element or emitter/transmitter fixed with respect to the point of the rail vehicle from which the signal is transmitted and received from the reflected signal from the moving component as described in col. 4 lines 32-35 wherein the first detector element or emitter/transmitter determines the calibration point, but is silent with regards to the second detector element being fixed with respect to a portion of the brake linkage system in that said evaluating of said state involves determining whether said first and second detector element are within each other’s range, thereby detecting that the hand brake is disengaged, with regards to the fixed point on the rail car specifically being the chassis, and with regards to the limitation whereby the determining whether the first and second detector element are within each other’s range involves determining that an optically detectable tag of one detector element is detected by the optical detector of another detector element.
Sheriff et al. teach in figures 1 and 5 the use of a detection module of a handbrake system of a rail vehicle comprising a first detector 35 on a fixed point or the rail body 13 and further comprising a second detector or a wireless passive detector element or magnet 77 (paragraph [0117] of the instant published application indicates that an example of a wireless passive detector is a magnet) fixed with respect to a portion of the brake linkage or transmission system or the gears connected to shaft 21 which is connected to hand brake 27 in that said evaluating of said state involves determining whether said first and second detector element are within each other’s range, thereby detecting that the hand brake is disengaged as taught in col. 3 lines    50-59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the means for detecting the location of the moving brake component of Klink to have included a second detector element coming within the range of the first detector element, in view of the teachings of Sheriff et al., in order to provide an alternate means of determining the distance between two components that are movable with respect to each other. As best understood the second detector element is releasably attached because while it is coupled to a point on the movable member associated with the handbrake, it can be removed.
	Bryan teaches in claim 16 the use of a motion sensor specifically coupled to the chassis of a railcar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first detector element of Klink, as modified, to have been fixed to the chassis of the rail vehicle, in view of the teachings of Bryan, in order to provide a means of placing the first detector element closer to the brake linkage system the movement of which is being detected in order to provide a shorter distance for the detected signals to travel to improve signal quality.
Panetti teaches in the abstract the use of three detector elements on at least one rail system component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one detector element of Klink, as modified, to have included three detector elements, in view of the teachings of Panetti, in order to provide a level of redundancy to enhance reliability.
	DE’223 teaches in the claim starting with “Internal combustion engine according to one of claims 79 to 81” the use of a detector arrangement in which determining whether the detector elements are within each other’s range involves determining that a optical sensor detection elements optically detect each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the way in which the detector elements of Klink, as modified, determine that they are within each other’s range to have involved determining that an optically detectable tag of one detection element is detected by an optical detector of another detection element, in view of the teachings of DE’223, in order to provide a detection means that has the benefits of high spatial resolution, ease of detection, and the ability of detection with no direct contact between detection elements.

Response to Amendment
While claim 10 has now been rewritten to include the complete limitations of previously allowable claim 10, upon further review, Examiner has rejected claim 10 with the teachings of CN’647 and In re Aller.  Similarly, upon further review, Examiner has also rejected claim 11 since EP’853 teaches detection using a reed switch and magnet arrangement and claim 12 since DE’223 teaches detection using optical detection elements.  
As of 7/11/22 Applicant continues to argue that Klink is unable to discern whether the detected element is the element intended to be monitored. Examiner notes that the argument is more specific than the claim language. Next, Applicant provides arguments regarding the use of the teachings of Sheriff. Examiner does not find the arguments persuasive because Sheriff teaches determining whether the first and second detectors are within each other’s range which results in a detection that the hand brake is disengaged as claim 10 requires. Such a teaching would be useful to one of ordinary skill in the brake art to determine the state of the hand brake to improve safety. With regards to the use of Bryan and Applicant’s piecemeal analysis of the references, Examiner emphasizes that the Bryan reference was used solely for the teaching of a motion sensor being coupled to the chassis of a railcar. The base reference, as modified by other references, already taught the use of sensors used to determine relative positions between separate components on a rail wagon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
October 7, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657